                     Case 3:18-cr-00339-WHO Document 20 Filed 10/30/18 Page 1 of 3



              1 JEFFREY L. BORNSTEIN – 099358
                JENNY S. YELIN – 273601
              2 ROSEN BIEN GALVAN & GRUNFELD LLP
                101 Mission Street, Sixth Floor
              3 San Francisco, California 94105-1738
                Telephone: (415) 433-6830
              4 Facsimile: (415) 433-7104
                Email:       jbornstein@rbgg.com
              5              jyelin@rbgg.com
              6
              7
              8                             UNITED STATES DISTRICT COURT
              9          NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
              10
              11 UNITED STATES OF AMERICA,                    Case No. 18-cr-00339-WHO
              12               Plaintiff,                     STIPULATION AND ORDER TO
                                                              MOVE STATUS CONFERENCE AND
              13         v.                                   EXCLUDE TIME UNDER THE
                                                              SPEEDY TRIAL ACT
              14 MARC OLIVIER SENGHOR,
                                                              Judge: Hon. William H. Orrick
              15               Defendant.                     Date: November 15, 2018
                                                              Time: 1:30 p.m.
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                                                 Case No. 18-cr-00339-WHO
                   STIPULATION AND ORDER TO MOVE STATUS CONFERENCE AND EXCLUDE TIME UNDER THE SPEEDY
[3316721.2]                                            TRIAL ACT
                     Case 3:18-cr-00339-WHO Document 20 Filed 10/30/18 Page 2 of 3



               1         Subject to this Court’s confirming order, Defendant Marc Olivier Senghor, by and
               2 through his counsel, Jeffrey L. Bornstein and Jenny S. Yelin, and the United States, by and
               3 through Assistant United States Attorney Casey Boome, hereby stipulate and agree as
               4 follows:
               5         The parties are currently engaged in discussions regarding a possible resolution of
               6 the case and are also discussing various legal and factual issues that may need to be raised
               7 if they are not successful in their discussions. They wish to postpone the status conference
               8 set for November 15, 2018 to give them additional time to have these discussions, before
               9 spending significant time and resources on preparing and defending pretrial motions.
              10 Therefore, the parties request that the November 15, 2018 status conference be moved to
              11 December 6, 2018 at 1:30 p.m.
              12         The parties agree that the exclusion of time under the Speedy Trial Act between
              13 November 15, 2018, and December 6, 2018 is appropriate for effective preparation of
              14 counsel. The parties further agree that the ends of justice served by granting the
              15 continuance to December 6, 2018 outweigh the best interest of the public and the
              16 defendant in a speedy trial.
              17
              18 DATED: October 29, 2018             Respectfully submitted,
              19                                     ROSEN BIEN GALVAN & GRUNFELD LLP
              20
              21                                     By:           /s/ Jenny S. Yelin
              22                                                  Jenny S. Yelin

              23                                     Attorneys for Defendant Marco Senghor
              24
                   ///
              25
                   ///
              26
                   ///
              27
                   ///
              28
                                                           1                     Case No. 18-cr-00339-WHO
                   STIPULATION AND ORDER TO MOVE STATUS CONFERENCE AND EXCLUDE TIME UNDER THE SPEEDY
[3316721.2]                                            TRIAL ACT
                     Case 3:18-cr-00339-WHO Document 20 Filed 10/30/18 Page 3 of 3



               1 DATED: October 29, 2018                ALEX G. TSE
                                                        United States Attorney
               2
               3
                                                        By: /s/ Casey Boome
               4                                            Casey Boome
               5                                            Assistant United States Attorney

               6
               7
               8                                   ECF ATTESTATION
               9         I attest that concurrence in e-filing this STIPULATION AND [PROPOSED]
              10 ORDER TO MOVE STATUS CONFERENCE AND EXCLUDE TIME UNDER
              11 THE SPEEDY TRIAL ACT has been received from Assistant United States Attorney
              12 Casey Boome in compliance with Civil L.R. 5-1(i)(3).
              13 DATED: October 29, 2018
              14                                        By: /s/ Jenny S. Yelin
              15                                            Jenny S. Yelin

              16
              17                                          ORDER
              18         For good cause shown, IT IS HEREBY ORDERED THAT the status conference
              19 currently scheduled for November 15, 2018 is hereby moved to December 6, 2018. The
              20 time between November 15, 2018 and December 6, 2018 is excluded for speedy trial
              21 purposes for effective preparation of counsel.
              22         IT IS SO ORDERED.
              23 DATED: October 30, 2018
              24
              25
                                                           Honorable William H. Orrick
              26
              27
              28
                                                           2                     Case No. 18-cr-00339-WHO
                   STIPULATION AND ORDER TO MOVE STATUS CONFERENCE AND EXCLUDE TIME UNDER THE SPEEDY
[3316721.2]                                            TRIAL ACT
